ROBINSON, J.
1. The language of a will is to be given its ordinary legal significance unless a contrary intention on the part of the testator appears from the will itself interpreted in the light of the circumstances of which testator knew.
2. Where in a will a testator uses the words “legal heirs” discriminatingly and no intention to use therii otherwise is made to appear by the will, interpreted in the light of the circumstances of which the testator was cognizant, a court is not authorized to give such words a meaning other than legal and technical.
3. Where a testator in one item of a will devises_ land to certain of his grandchildren, the children of a daughter, designating them by name, and in another item of the will devises land to the legal heirs of a son who is living, and has living children, and in a third item devises land to three of his children “or in case of the decease of any or all of them to their legal heirs”, the will itself not only discloses that he used the words “legal heirs” understanding^, but that he desired to distinguish the devise to the legal heirs of a son from the devise to the children of the dáught'er, designated by name.
4. An estate in land may be created by will in Ohio that will not vest until the expiration of a definite period, or the happening of some event after the death of the testator, without the creation by will of an intervening estate upon which to rest it.
5. Sec. 10580, General Code, is not effective to defeat the intention of the testator expressed or clearly implied.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Day, Allen and Kinkade, JJ'., concur.